


116 HR 1673 IH: Agricultural Trucking Relief Act of 2019
U.S. House of Representatives
2019-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1673
IN THE HOUSE OF REPRESENTATIVES

March 11, 2019
Mr. Austin Scott of Georgia (for himself, Mr. Dunn, Mr. Lawson of Florida, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend the Motor Carrier Safety Improvement Act of 1999 with respect to the definition of agricultural commodities, and for other purposes.

 
1.Short titleThis Act may be cited as the Agricultural Trucking Relief Act of 2019. 2.Agricultural commoditiesSection 229(e)(7) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended to read as follows: 
 
(7)Agricultural commodityThe term agricultural commodity includes— (A)agricultural, aquacultural, horticultural, and floricultural commodities; 
(B)fruits; (C)vegetables; 
(D)any non-human living animal and the products thereof; and (E)other agriculture products that are— 
(i)sensitive to temperature or climate; and (ii)at risk of perishing in transit.. 

